Contrary to the objectants’ contention, there was no evidence of undue influence exercised by the testator’s wife over the testator (see, Children’s Aid Socy. v Loveridge, 70 NY 387, *681394; Matter of Kumstar, 66 NY2d 691, rearg denied 67 NY2d 647; Matter of Walther, 6 NY2d 49; Matter of Bianco, 195 AD2d 457, 458). As a result, the court properly set aside the verdict and directed that the will be admitted to probate (see, CPLR 4404 [a]; Micallef v Miehle Co., 39 NY2d 376, 380-381; Nicastro v Park, 113 AD2d 129, 131-132). Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.